Los hechos están expresados en la opinión.
El Jxjez Asociado Se. Wolf,
emitió la opinión del tribunal.
En esta solicitud en que se interesa la expedición de un mandamiento de certiorari aparece de los autos que Arturo López con fecha Io. de febrero de 1915, o dtuvo de la Corte. Municipal de Mayagiiez una sentencia contra Bernardo Cardona por la suma de $137.20. En la fecha en que tuvieron lugar los procedimientos subsiguientes en este caso no se había inter-puesto apelación contra dicha sentencia y era, por tanto, firme. Al tratar el peticionario de ejecutar su sentencia sobre una finca de la sociedad de gananciales de la que era represen-tante el deudor, Arturo Gigante radicó una demanda de ter-cería alegando que la finca era de su propiedad exclusiva por habérsela vendido la esposa de Bernardo Cardona con el con-sentimiento de su marido. En su demanda de tercería las primitivas partes, o sea el acreedor y el deudor, fueron he-chos partes demandadas. Las partes, para los fines de esta opinión, serán conocidas'por ‘‘acree.dor,” “deudor” y “ter-cerista. ’ ’
Ninguna contestación fué presentada en dicha- corte municipal por el deudor a la demanda interpuesta por Gigante y no consta que el deudor hubiera tomado parte en los proce-dimientos después de la supuesta notificación que se le hizo de la demanda.' El acreedor radicó una, contrademanda contra el tercerista en la que no se hizo parte al deudor. En esta *554contrademanda alegó en efecto el acreedor un traspaso frau-dulento . hecho al tercerista. La corte municipal dictó sen-tencia a favor del tercerista pero en esta sentencia no se hace pronunciamiento alguno contra el deudor, y no consta que él hubiera tomado parte en los procedimientos después de co-menzar la acción.
Contra la sentencia dictada por la corte municipal en su contra y a favor del tercerista, el referido acreedor por sen-tencia interpuso apelación en la que no hizo parte al deudor demandado. Después de una larga contienda la corte de distrito dictó sentencia en enero 26,1917, a favor del acreedor. En este estado del procedimiento el deudor que durante todo ese tiempo había permanecido callado y en actitud pasiva, compareció ante la corte de distrito y alegó me-diante moción el hecho que no fué negado de no haber sido notificado él de la apelación y por lo tanto que la Corte de Dis-trito de Mayagüez carecía de jurisdicción. La corte oyó la moción y sobreseyó el caso por falta de jurisdicción. La cues-tión que ha sido promovida por virtud de este certiorari es si el deudor era parte contraria o necesaria.
El peso de las autoridades sostiene el criterio de que el deudor no era parte necesaria en la contrademanda presen-tada en este caso. Como hemos visto él no fué hecho parte en la contrademanda. El deudor puede ser parte adecuada en una acción para anular un traspaso fraudulento, pero no es parte necesaria, puesto que el procedimiento es a manera de un procedimiento in rem. Blanc v. Paymaster Min. Co., 95 Cal. 524, 30 Pac. 766; Fuentes v. Suárez, 7 D. R. Fed. 690, 20 Cyc. 714. Si se dijera que -el demandado tendría que indem-nizar al tercerista si la sentencia de la corte municipal fuera revocada él queda hasta ese punto (pro tanto) protegido contra su acreedor, pero de todos modos él no está afectado por la revocación.
En el caso de Blanc v. Paymaster, Min. Co., supra, la Corte *555Suprema de California cita con aprobación la decisión en el caso de Potter v. Phillips, 44 Ia. 353, en cnyo caso la corte se expresó en estos términos:
“Ya que los traspasos hubieran sido fraudulentos o hechos de buena fe, la propiedad ha salido irrevocablemente de su poder (el del deudor). Para la ley de ningún modo puede él quedar perju-dicado por una resolución que sujeta la propiedad al pago de sus deudas. ’ ’
Y en el caso de Coffey v. Norwood, 81 Ala. 512, 8 So. Rep. 199, se pronuncia en igual sentido. Véase también a Torres v. Lothrop Luce & Co., 16 D. P. R. 180, el mismo caso que fué apelado a la Corte Suprema de los Estados Unidos, en el tomo 231 U. S. 181.
En el caso de Fuentes v. Suárez, supra, existía un conflicto entre los acreedores embargantes y el comprador del deudor,' habiendo indicado el Juez Hamilton que la cuestión ame-nudo se presenta en esta forma cuando se ataca una escritura por ser fraudulenta y se alega que todas las partes que tu-vieron interés en el título desde que se conoció el fraude deben ser hechas partes; que si una persona se había desprendido del título, como declararon los Maldonados que hicieron con Suárez en aquel caso, no quedaba ningún título y no había verdadero interés de que pudieran ellos disfrutar.
El Juez Sr. Hamilton pasa entonces a decir lo siguiente:
“Cuando un procedimiento se ataca por existir fraude, esto se refleja desde luego en los otorgantes de la escritura, pero esto no es lo que se quiere decir al hablar de parte interesada. Una parte inte-resada en la correspondiente acción tiene que ser una que tenga algún interés pecuniario en la cuestión, y la corte no puede ver que jamás puedan tener los Maldonados bajo ningún concepto ningún interés pecuniario en esta propiedad.”
Los hechos del anterior caso eran singularmente de apli-cación a los de este caso porque el deudor parece que insistió en el hecho de que la sentencia de la corte de.distrito declaraba *556que la escritura que se otorgó a su favor era fraudulenta y se consideró que el demandado fué un vendedor fraudulento y quizás si un deudor insolvente, sin dársele oportunidad de de-fenderse contra esas imputaciones.
. Si estas cuestiones de fraude o insolvencia son importantes para el deudor a él no le afecta la sentencia de la corte de distrito puesto que nunca fué parte en la contradepaanda pre-sentada en la corte municipal y jamás pidió que se le tuviera por tal. La controversia trabada con motivo de la contra-demanda en la corte municipal era entre el acreedor y el ter-cerista. El deudor está libre para defender su buen nombre y solvencia contra todo el mundo.
En el caso de Candelas v. Ramíres et al., 20 D. P. R. 33, resolvimos que una parte contraria era aquella que podía quedar afectada por una revocación o modificación de una sentencia.
En el de Freire v. Quintero y The National Surety Co. 23 D. P. R. 128, resolvió este tribunal que el interés moral que pueda tener una persona no era suficiente y lo mismo se de-cidió en el de Wys v. Fornaris, 24 D. P. R. 49.
Véase también Ninlliat v. Suriñach, resuelto en el día de boy (pág. 548).
Nos vemos obligados a resolver que el deudor no era parte contraria ni necesaria en la apelación, debiendo ser anulada la resolución de fecba febrero 15, 1917, quedando en toda su fuerza y vigor la sentencia dictada en enero 26, 1917.

Con lugar la solicitud y anulada la resolución ■ de que se trata dejándose en vigor la senten-cia pronunciada.

. Jueces concurrentes: Srcs. Presidente Hernández y Aso-ciados del Toro,.Aldrey y Hutcbison.